Citation Nr: 1032378	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including posttraumatic stress disorder (PTSD).    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
April 1977 to July 1977 and from December 1990 to July 1991, 
including in the Southwest Asia theater of operations during the 
Persian Gulf War.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.    

The Veteran testified in support of this claim during a hearing 
held before the undersigned Acting Veterans Law Judge in March 
2008.  

The Board remanded this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. in September 2008. 

For the reasons that follow, the Board again addresses that 
portion of the claim focusing on the Veteran's entitlement to 
service connection for PTSD in the REMAND section of this 
decision, below, and REMANDS that matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


FINDING OF FACT

Adjustment depressive disorder, manifested by mixed anxiety and a 
depressed mood, is related to the Veteran's December 1990 to July 
1991 period of active duty for training.  




CONCLUSION OF LAW

Adjustment depressive disorder, manifested by mixed anxiety and a 
depressed mood, was incurred in service.  38 U.S.C.A. §§ 101(24), 
1110 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), VA 
has certain duties to notify and assist the Veteran in his 
appeal; however, given that the full benefit sought by the 
Veteran is granted in this decision, further discussion of how VA 
complied with those laws is unnecessary.

II.  Analysis

The Veteran claims entitlement to service connection for a 
psychiatric disability, however diagnosed, on the basis that the 
disability was caused by multiple in-service stressors, including 
harassment, racial discrimination, pressure to drink alcohol, and 
fear of chemical and scud attacks.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Active military, naval, or air service includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred in or aggravated by 
the line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was disabled or 
died from an injury incurred in or aggravated by the line of duty 
or from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

Post-service medical documents, including VA inpatient and 
outpatient treatment records dated since 1993 and reports of VA 
examinations conducted in July 1996 and October 2009, establish 
that the Veteran currently has a psychiatric disability, 
variously diagnosed over the years, including most recently as 
adjustment depressive disorder, manifested by anxiety and a 
depressed mood.  The question is thus whether this disability is 
related to active service. 

According to the Veteran's service personnel records, the Veteran 
began serving in the Army Reserve in January 1976.  From December 
1990 to July 1991, he was deployed to the Persian Gulf in support 
of Operation Desert Storm.  

The Board finds that the Veteran's service personnel records 
reflect a decline in the Veteran's performance around the time of 
the alleged stressors.  According to a Biographical Summary, in 
the 1970s and 1980s, the Veteran received awards and letters and 
certificates of appreciation for his service.  As well, from 1983 
to 1987, he consistently received outstanding or superior 
performance evaluations and promotions in rank.  However, in 
March 1990, the Veteran received a poor performance evaluation.  
In June 1991, he was found to have assaulted a fellow service 
member, and was charged with indecent exposure and language, and 
drunk and disorderly conduct.  An April 1991 service treatment 
record reflects that the Veteran reported that he had experienced 
depression or excessive worry.  
In July 1991, the Veteran received a reduction in rank to the 
lowest enlisted grade and was discharged for the good of the 
service.  

A 1993 medical record shows that a psychiatrist diagnosed the 
Veteran with a psychiatric disability during a hospitalization 
for longstanding alcohol and substance abuse.  The report of that 
hospitalization indicates that the Veteran and his wife separated 
in March 1992 and shortly thereafter, the Veteran lost his house 
and overdosed "for attention."  It also indicates that, while 
in the Army Reserves, as early as the late 1980s, the Veteran was 
hospitalized for substance abuse.

The only medical professional who addressed the etiology of the 
Veteran's psychiatric disability was the October 2009 VA 
examiner.  The October 2009 VA examination report shows that 
after recording an extensive history and conducting a 
comprehensive review of the claims file and mental evaluation of 
the Veteran, the examiner concluded that the Veteran's adjustment 
depressive disorder, but not his substance abuse, was at least as 
likely as not related to the Veteran's service.  He based this 
opinion on the following findings: (1) there is no compelling 
evidence of record establishing that the Veteran had anxiety or 
depression that impacted functioning prior to joining service; 
(2) there is compelling evidence that the Veteran had substance 
abuse issues and mild problems with interpersonal functioning 
prior to joining the service; (3) there is evidence of 
depression, anxiety and substance abuse during service; (4) NCO 
Performance Evaluations declined sometime between the 1985 to 
1987 evaluations and the 1990 evaluation; (5) substance use 
problems preceded the stressors that occurred in Tampa, prior to 
deployment; (6) the conduct issues that led to his discharge 
occurred after the Veteran's deployment to the Persian Gulf and 
were alcohol related; and (7) the Veteran had a longstanding 
pattern of anger and frustration leading to a depressed mood and 
substance abuse, which preceded the reported stressors and was 
likely exacerbated by these stressors.  There are no contrary 
medical opinions of record.  
It follows that entitlement to service connection for a 
psychiatric disability, diagnosed as an adjustment depressive 
disorder, is warranted.  


ORDER

Service connection for a psychiatric disability, diagnosed as 
adjustment depressive disorder, is granted.


REMAND

The Veteran also claims entitlement to service connection for 
posttraumatic stress disorder (PTSD).  The Board finds that 
additional development of the evidence is necessary before the 
Board can adjudicate this claim on the merits.

Inspector General's Report

The claims file includes documents from the Inspector General's 
(IG) Office, which show that the Veteran requested a 
congressional inquiry shortly before deployment to the Gulf.  
According to these documents, the Veteran did so in response to 
discriminatory actions allegedly taken and threats allegedly made 
by his commanding officer, which an inspector investigated during 
the Veteran's period of ACDUTRA.  During the same period, the 
investigator substantiated some, but not all of the Veteran's 
allegations.  Absent from the claims file are documents 
describing the Veteran's allegations and the allegations the 
inspector substantiated.  As the Veteran's PTSD claim is based, 
in part, on these allegations, the Board finds that the IG report 
is relevant to adjudication of the Veteran's PTSD claim.  
Therefore, the Board finds that a remand is required to obtain 
these records.

Clarification needed on whether the Veteran meets the criteria 
for a diagnosis of PTSD

To establish entitlement to service connection for PTSD, a 
claimant must submit medical evidence diagnosing PTSD in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).

VA amended this regulation during the course of this appeal, 
effective July 12, 2010.  This amendment eliminates the 
requirement of corroborating a claimed stressor if the stressor 
is related to a fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010) (to be codified as 
amended at 38 C.F.R. § 3.304(f)).  It applies to claims pending 
before the Board on or after July 12, 2010.

Under both versions of the regulation, a diagnosis of PTSD is a 
threshold requirement that must be met.  In this case, the 
evidence of record is unclear as to whether the Veteran meets the 
criteria for a diagnosis of PTSD.  Specifically, during a VA 
examination conducted in October 2009, the examiner found that 
the Veteran did not meet the criteria for PTSD and noted that it 
was unclear whether he had ever met such criteria.  

The Board acknowledges that under McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007), a claimant can satisfy the current 
disability element of service connection claim by showing that he 
had the disability at any time during the course of the claim, 
even if the disability subsequently resolves.  In the instant 
case, however, the current medical evidence casts doubt on 
whether the Veteran met the criteria for a diagnosis of PTSD at 
any time during the appeal.  Therefore, the Board finds that a 
remand is required to clarify this matter.

Based on the foregoing, the Board remands this case for the 
following action:

1.	Obtain a report of the Army's IG report 
(referenced in an October 16, 1991 letter 
from that source).  

2.	After obtaining the IG report and 
associating it with the Veteran's claims 
file, schedule the Veteran for a VA 
examination conducted by a psychologist 
or psychiatrist.  

a.	The examiner must review the 
Veteran's claims file and must note 
such review in the examination 
report.  
b.	The examiner should determine 
whether it is at least as likely as 
not (a degree of probability of 50 
percent or higher) that the Veteran 
currently meets the criteria for a 
diagnosis of PTSD.  If the Veteran 
does not currently meet the 
criteria for a diagnosis of PTSD, 
the examiner should determine if it 
is at least as likely as not that 
the Veteran met the criteria for a 
diagnosis of PTSD at any time 
during the course of this appeal.  
c.	In responding to this inquiry, the 
examiner must discuss the previous 
diagnoses of PTSD contained in the 
record and must specifically 
address the findings of the October 
2009 VA examiner.  
d.	If ,and only if, the examiner 
determines that the Veteran 
met the criteria for a 
diagnosis of PTSD at any point 
during the course of the 
appeal, the examiner must 
specifically identify the 
stressor or stressors upon 
which the diagnosis of PTSD is 
based.
e.	The examiner must provide a 
rationale for all opinions 
expressed.  If an opinion 
cannot be provided without 
resort to mere speculation, 
the examiner should so state 
and should provide an 
explanation of why the opinion 
cannot be provided without 
resort to mere speculation.

3.	Readjudicate the claim.  If the full 
benefit sought by the Veteran is not 
granted, provide the Veteran and his 
representative with a supplemental 
statement of the case, and return the 
case to the Board for appellate review.  

By this REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claim.  The Veteran need not act until he 
receives further notice, but he does have the right to submit 
additional evidence and argument on the remanded claim. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



This claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


